                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JOHN DEWEY LIM,

                 Plaintiff,                              8:16CV254

    vs.
                                                          ORDER
US MARSHALS, JOHN DOE #1, JOHN
DOE #2, and EBAN JONES, Deputy;

                 Defendants.


    As to Plaintiff’s motion, (Filing No. 26),

    IT IS ORDERED:

    1)    To the extent the plaintiff is seeking leave to proceed in this case in
          forma pauperis, the request is denied because judgment was
          entered against the plaintiff on May 9, 2017, and the case is closed.


    2)    To the extent the plaintiff is filing a renewed request for copies of
          court filings, that request is again denied. (See Filing No. 24, ¶ 3).

    November 26, 2019.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
